Title: To James Madison from Barnabas Bidwell, 19 February 1808
From: Bidwell, Barnabas
To: Madison, James



Sir,
Bennington (Vermont) Feby 19th. 1808

Being occasionally in this Town, upon professional business, I yesterday learned, from a source of information to be relied on, that a considerable number of inhabitants of Canada, having removed from the United States into a range of Towns bordering upon the north line of this State, are extremely anxious respecting the critical state of affairs between the United States & Great Britain.  Many of them, for the sake of qualifying themselves to hold lands in the Province of Canada, have taken an oath of allegiance to that government.  Some of them have accepted Militia Commissions.  Yet, in case of a rupture, they would not willingly oppose the United States, their native country; but on the contrary wish to join us.  They have formed a secret association for purpose; and, by an agent, have within a week past, applied to a magistrate high in office and respectability in this State, to know in what light the oath of allegiance, which they have taken, will be viewed by our government, as affecting their national character, and in what manner, in case of war, they can most safely, and effectually cooperate with us.  The application is in its nature confidential.  As such it has been communicated to me; and I have felt it to be my duty to make this communication of the outlines of it to the proper department of our Government; that, if it should be proper to make any use of the overture, or take any measures in consequence of this State of things, a way may be openned for that purpose.  The Hon. Royal Tyler, of Brattleborough, Chief Justice of this State, can give a more full & detailed statement, if applied to on the Subject; & to him I beg leave to refer, having his permission therefor.
I was lately called home from Boston, on the distressing occasion of Mrs. Bidwell’s sickness & sudden death, and expect to return, in a few days, & to remain in Boston through the month of March.  With great respect, I am, Sir, your humble Servant,

Barnabas Bidwell

